Citation Nr: 0734375	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  06-27 296	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island

THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C. § 1318(b)(1).  

REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services

WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's daughter

ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran, whose surviving spouse is the appellant, had 
active service from July 1958 to April 1961.  He died on 
September [redacted], 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, which denied the claims on appeal but which 
granted basic eligibility to Dependents' Educational 
Assistance, effective September [redacted], 2005. 

A hearing was held at the RO in May 2007 before the 
undersigned Veterans Law Judge (VLJ) of the Board.  This type 
of hearing is often called a travel Board hearing.  A 
transcript of that proceeding is of record.  


FINDINGS OF FACT

1.  The veteran died on September [redacted], 2005 of acute 
respiratory failure due to metastatic esophageal cancer; and 
at his death his only service-connected disorder was diabetes 
mellitus which had been evaluated as 100 percent disabling 
since October 6, 1995.  

2. The veteran's fatal metastatic esophageal cancer did not 
initially manifest until decades after his service in the 
military had ended and is etiologically unrelated to his 
service-connected diabetes mellitus but his service-connected 
diabetes mellitus was progressive, affected a vital organ, 
and caused resulting debilitation and general impairment of 
health such as to render him less capable of resisting the 
effects of his fatal metastatic esophageal cancer.  

3.  There is no longer a question or controversy regarding 
the appellant's claim for DIC benefits under the provisions 
of 38 U.S.C. § 1318.  


CONCLUSIONS OF LAW

1. The veteran's service-connected diabetes mellitus caused 
such debilitation as to be a contributory cause of his death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2007).  

2. The appellant's claim for DIC under the provisions of 38 
U.S.C. § 1318 is moot.  38 U.S.C.A. §§ 511, 1318, 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.22, 20.101 (2007).   


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist 
claimants in substantiating VA claims.  See 38 U.S.C.A. 
§§ 5103, 5103A and 38 C.F.R § 3.159.  This notice is only 
required to be given in sufficient time to enable a claimant 
to submit relevant evidence.  The notice may be generic 
without identifying evidence specific to the individual 
claim, although it must be tailored to the nature of the 
claim.  It does not extend throughout the claim process.  
Wilson v. Mansifeld, No. 07-7099, slip op. (Fed. Cir. October 
15, 2007).  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) VA must notify a claimant of the 
information and evidence needed to substantiate a claim, 
which information and evidence VA will obtain, and which the 
claimant must provide.  VA must request any evidence in a 
claimant's possession that pertains to the claim.  See 38 
C.F.R. § 3.159.  

But, VA is not required to provide a predecisional 
adjudication of what evidence is needed to grant a claim 
because "the duty to notify deals with evidence gathering, 
not analysis of already gathered evidence" nor is VA 
required to provide notice "upon receipt of every piece of 
evidence or information."  Locklear v. Nicholson, 20 Vet. 
App. 410, 415 (2006).  

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A review of the record shows the appellant was provided with 
pre-adjudication VCAA notice by letter, dated in October 
2005.  The appellant was notified of the evidence needed to 
substantiate a claim of service connection for the cause of 
the veteran's death.  The appellant was also notified that VA 
would obtain service records, VA records, and records from 
other Federal agencies, and that she could submit private 
medical records or authorize VA to obtain private medical 
records on her behalf.  

Here, the VCAA notice did not cite the law and regulations 
governing effective dates.  If the claims are denied, the 
effective date is moot but if either is granted this matter 
would be initially addressed by the RO and thereafter 
appealable.  So, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In conclusion, the evidence currently of record is sufficient 
to substantiate the appellant's claim for service connection 
for cause of the veteran's death.  Therefore, no further 
development with respect to this claim is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005) or 38 C.F.R. 
§ 3.159 (2007).  For reasons set forth below, the appellant's 
claim of entitlement to DIC under the provisions of 38 U.S.C. 
§ 1318 is moot.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The service medical records are negative for esophageal, or 
any other form of, cancer and there is no clinical evidence 
of any form of cancer within one year of the veteran's 
discharge from active service.  

Service connection was established for diabetes mellitus by 
an October 1961 rating decision and an initial 10 percent 
disability rating was assigned.  

A July 1962 rating decision increased the 10 percent rating 
for diabetes to 20 percent, effective May 4, 1962.  

A September 1964 rating decision increased that disability 
rating to 40 percent, effective July 7, 1964.  

On file are VA outpatient treatment records from 1998 through 
2005.  These reflect that on October 3, 1994, the veteran's 
hypertension was poorly controlled but his diabetes was under 
improved control.  In April 1995 his insulin-dependent 
diabetes was under fair control.  In June 1995 his diabetes 
was clinically fair.  

Following receipt of a claim for an increased rating on April 
29, 1996, a June 1996 rating decision granted a 100 percent 
schedular rating, effective October 6, 1995, (date of VA 
outpatient treatment), denied basic eligibility to 
Dependents' Educational Assistance under 38 U.S.C. chapter 
35, and denied entitlement to special monthly compensation.  
It was observed that the October 6, 1995, VA outpatient 
treatment record noted a history of hypertension which was 
controlled with medication, and stable nephropathy according 
to a private physician.  Subsequent records showed chronic 
renal failure.  

After the veteran's death in September 2005, Dr. Mouded 
stated in a letter that he had treated the veteran since 1989 
for diabetes.  The veteran was insulin dependent.  He was on 
dialysis due to end-stage renal disease and had hypertension, 
anemia, and esophageal cancer.  Due to these, the veteran was 
unable to receive any chemotherapy.  He continued receiving 
dialysis due to renal failure which was caused by years of 
diabetes.  He was unable to receive treatment for his cancer 
which could have prevented the spreading of the cancer.  

In September 2005 Dr. Mouded stated, after reviewing the 
veteran's treatment records, that the veteran had been 
treated for gastroesophageal reflux and gastroparesis.  He 
had complained of nausea and vomiting after eating.  This 
clearly brought up the question of whether his diabetes might 
have caused these symptoms and diagnoses.  

In October 2005 the veteran's claim file was reviewed by a VA 
Chief of Hematology and Oncology for the purpose of rendering 
an opinion as to whether the service-connected diabetes 
contributed to the veteran's death.  The physician stated 
that the cancer was not the result of the veteran's diabetes.  
Early stage esophageal cancer was generally treated with 
surgery with a 5-year survival rate.  Had this been the case 
and the veteran was diagnosed after February 2005 and died of 
metastatic disease in September 2005, then he likely did not 
truly have early stage disease but certainly did have rapidly 
progressive disease.  Given this, and if his underlying 
medical conditions of diabetes, hypertension, and chronic 
renal insufficiency precluded surgery, and he was service-
connected for diabetes, it was felt that it would be less 
likely than not that the service-connected diabetes 
contributed to his death.  Stage IIa/IIB esophageal cancer 
was treated with surgery, chemotherapy or radiation therapy, 
or a combination of both, with 5-year survival rates being 15 
percent to 30 percent, and 10 percent to 30 percent, 
respectively.  In this case, if he could not have surgery or 
chemotherapy but could have radiation therapy, it was felt 
that it would be less likely than not that the service-
connected diabetes contributed to his death.  Stage III 
disease carried a 5-year survival of less than 10 percent 
with treatment recommendations of chemo/radiation therapy.  
Stage IV had a "rare" 5-year survival rate and treatment 
was palliative with radiation and chemotherapy and 
stent/dilation.  In either of these cases, it was felt that 
it was less likely than not that the diabetes contributed to 
his death.  It was noted that if the veteran was diagnosed 
after February 2005 and died of metastatic cancer in 
September 2005, then the likelihood was that he had 
metastatic disease, even if micro-metastatic, at the time of 
the diagnosis, and the disease was rapid, and no therapy 
would have made a significant alteration in his course.  

The appellant has submitted information obtained from the 
Internet, including from WebMD, as well as treatment records 
from several private clinical sources.  

Dr. Mouded stated in October 2006 that after reviewing the 
veteran's medical records, he had complained of nausea and 
vomiting after eating which brought up the question of 
whether his diabetes might have caused these symptoms and 
diagnoses.  It was also added, however, that the physician 
felt that the veteran's diabetes "was the second cause of 
his death."  

In December 2006 the veteran's claim file was reviewed by a 
VA gastroenterologist who stated that the prognosis of 
esophageal adenocarcinoma varied widely based on the time of 
its diagnosis.  Reference was made to the data in the October 
2005 VA physician's opinion, and it was noted that at the 
time of diagnosis the veteran had stage IV, widely metastatic 
disease.  The prognosis of esophageal adenocarcinoma at Stage 
IV was extremely poor, amendable only to palliative radiation 
and chemotherapy.  Even with optimal use of therapeutic 
modalities available, the 5-year survival of Stage IV 
esophageal adenocarcinoma was close to nil.  It was therefore 
not likely that, would not have the veteran had renal 
insufficiency necessitating dialysis as a result of long-
standing service-connected insulin-dependent diabetes 
mellitus, more could have been achieved in terms of his 
survival.  Therefore, it was the physician's opinion that it 
was less likely that the diabetes and its complications 
contributed to the early death of the veteran, four months 
following the initial diagnosis of metastatic esophageal 
cancer.  

Service Connection for Cause of Death

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that either 
was incurred in or aggravated by service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1310; 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) and (b), 3.312(a).  

For a service-connected disability to be the principal cause 
of death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto.  38 C.F.R. § 3.312(b).  For 
a service-connected disability to be a contributory cause of 
death, it must be shown that it contributed substantially or 
materially, that it combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a).  

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related 
thereto.  38 C.F.R. § 3.312(b).  

Contributory cause of death is inherently one not related to 
the principal cause. In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death. It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability. In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2). 

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. 
§ 3.312(c)(3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).  

Analysis

The veteran died on September [redacted], 2005 of acute respiratory 
failure due to metastatic esophageal cancer; and at his death 
his only service-connected disorder was diabetes mellitus 
which had been evaluated as 100 percent disabling since 
October 6, 1995.  The veteran's service medical records are 
negative for the fatal esophageal cancer and it is undisputed 
that the fatal metastatic esophageal cancer did not initially 
manifest until decades after his service in the military had 
ended and is unrelated to his service-connected diabetes 
mellitus.  

It is contended that the veteran's use of insulin prevented 
him from receiving chemotherapy which might have either 
prevented his death from cancer or hastened his death.  It is 
also contended that the debilitating effects of the veteran's 
diabetes were so debilitating in its effect and caused such 
general impairment of health as to render him materially less 
capable of resisting the effects that resulted in the fatal 
cancer.  

In this case, the service-connected diabetes affected the 
veteran's pancreas, which is a vital organ inasmuch as life 
cannot be sustained without it, and it is clear that the 
diabetes was both progressive and debilitating.  
Specifically, the June 1996 rating decision which initially 
assigned a 100 percent schedular rating for diabetes noted 
that the diabetes had also caused kidney damage, 
hypertension, and visual impairment. The veteran was rated at 
this percentage for nearly 10 years, a very significant 
amount of time with a disability that affected a vital organ. 
When this is taken together with the complications of his 
diabetes which included hypertension and chronic renal 
insufficiency, it must be conceded that the veteran was 
severely debilitated.  

In this case, there are competent medical opinions both for 
and against the claim.  The Court has held that it is the 
Board's duty to determine the credibility and weight of 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  While 
the Board may not ignore the opinion of a physician, it is 
certainly free to discount the credibility of that 
physician's statement.  Sanden v. Derwinski, 2 Vet. App. 97 
(1992).  Greater weight may be placed on one physician's 
opinion than another's depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence, Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  An 
October 2005 opinion was provided by a VA Chief of Hematology 
and Oncology.  In this opinion, the specialist stated that 
there was "insufficient information" regarding the 
diagnosis of the fatal esophageal cancer, and the specialist 
could not comment that the cancer was not a result of his 
diabetes.  Accordingly, this opinion is of low probative 
value concerning entitlement under 38 C.F.R. § 3.312.  

Subsequently, the RO obtained additional treatment records, 
and another VA opinion was obtained in December 2006 from a 
doctor in the Gastroenterology section.  This opinion focused 
on only a certain aspect of the claim.  Significantly, 
several private opinions are from a specialist in 
endocrinology and internal medicine, a specialty that is 
particular to the effects of the service-connected diabetes 
and its complications on the veteran in particular.  Since 
this doctor treated the veteran beginning in 1989, the 
effects of the diabetes on the onset and treatment of the 
cancer would be known.  This doctor supports the appellant's 
claim.  Given the specialty of this doctor and his knowledge 
of the veteran's particular case, this opinion is of high 
probative value.  Due consideration has also been give to the 
appellant's testimony at her personal hearing in May 2007.  
With affording every reasonable doubt in this case to the 
appellant, service connection for the cause of the veteran's 
death is granted.  38 C.F.R. § 3.102    


DIC under 38 U.S.C. § 1318(b)(1)

Even if a veteran died of non-service-connected causes, VA 
will pay death benefits to the surviving spouse or children 
in the same manner as if the veteran's death were service-
connected, if the veteran's death was not the result of his 
or her own willful misconduct, and at the time of death, the 
veteran was receiving, or was entitled to receive, 
compensation for service-connected disability that was rated 
by VA as totally disabling for a continuous period of at 
least 10 years immediately preceding death.  38 U.S.C.A. 
§ 1318(b)(1) and 38 C.F.R. § 3.22(a) (1) and (2)(i).

In the decision herein, the Board has granted service 
connection for the cause of the veteran's death, which is one 
of the bases for establishing entitlement to DIC benefits 
under 38 U.S.C.A. § 1318.  Therefore, the issue of 
entitlement to DIC benefits under 38 U.S.C.A. § 1318 (West 
2002) is moot.  Accordingly, this matter will be dismissed. 


ORDER

Service connection for the cause of the veteran's death is 
granted. 

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C. § 1318(b)(1) is dismissed.   



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


